Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4,11, are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP2001-267247A) in view of Hitachi (JP2012-099763A, hereafter called Hitachi2).
Re claim 1, Hitachi teaches a substrate processing apparatus (generally figure 3), comprising: a process chamber (generally 35) where a substrate (generally 6) accommodated in a substrate retainer (generally 46,47) is processed; a preparation chamber (generally 51) configured to communicate with the process chamber; a transfer mechanism (generally 42) provided in the preparation chamber and configured to transfer the substrate retainer into the process chamber; and a transport mechanism (generally 53) provided in the preparation chamber (generally 51) and configured to transfer the substrate retainer to the transfer mechanism, wherein the transport mechanism is configured to move the substrate retainer accommodating the substrate between a placement/detachment position (generally 54, 55, figure 3) outside of the preparation chamber (generally 51) and a delivery position (figures 1-3) inside of the preparation 
Hitachi does not teach the preparation chamber provided immediately below the process chamber as claimed. Hitach2 does teach this (generally figures 2-3, preparation chamber 42, boat 60, transport mechanism 52, transfer mechanism 74, process chamber 70) which allows the boat, transport mechanism, transfer mechanism to have the same atmosphere and not require/have travel through gates in the movement of the substrates therebetween them. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hitachi as claimed in order to allow various items such as the boat, transport mechanism, transfer mechanism, etc. to have the same atmosphere and/or not have to travel through extra gates in the movement of the substrates therebetween.
 	Re claim 2, Hitachi does not teach the transport mechanism (generally 53) configured to transfer the substrate retainer along a straight line connecting the placement/detachment position and the delivery position. However, it would have been obvious to one of ordinary skill in the art prior to filing to have made the transport mechanism configured to 
 	Re claim 3, Hitachi teaches (generally figures 1-3, [0033]) the transport mechanism comprises (the parts that function as such): a placement part (not numbered) whereon the substrate retainer is placed; an arm part (not numbered) connected to the placement part; and a base part (not numbered) connected to the arm part.
 	Re claim 4, Hitachi as already modified teaches (generally figures 1-3, [0033]) the base part is provided in the preparation chamber (generally 51) between the placement/detachment position and the delivery position and the transport mechanism is further configured to move between the placement/detachment position and the delivery position. 
 	Re claim 11, Hitachi as already modified teaches wherein the delivery position, the placement/detachment position and a home position of the placement part are aligned along a straight line, and wherein the placement part is located at the home position when the transport mechanism waits in the preparation chamber.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP2001-267247A) in view of Hitachi (JP2012-099763A, hereafter called Hitachi2) and Ishizuka (JP 2005-203458A).
 	Re claims 5-6, Hitachi does not give details wherein the arm part comprises: a pair of first arms wherein one end portion of each of the pair of the first arms is connected to the base part; and a pair of second arms wherein one end portion of each of the pair of the second arms is connected to the other end portion of either of the pair of the first arms, and the other end portion of each of the pair of the second arms is connected to the placement part, wherein the pair of the first arms and the pair of the second arms are configured to be rotatable with respect to connecting portions as reference points wherein the pair of the first arms are connected to the pair of the second arms at the connecting portions and also wherein the pair of first arms and the pair of second arms are configured to rotate with respect to a pair of the connecting portions as the reference points such that each of the pair of first arms rotates by an angle substantially same as that of either of the pair of second arms. However this is frog-leg transfer arm style already well known in the art as shown by Ishizuka (generally figures 4-5, [0032-0035]) to stably transport. It would .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP2001-267247A) in view of Hitachi (JP2012-099763A, hereafter called Hitachi2) and Shibayama (JP 2011-108958A).
 	Re claims 7,8, Hitachi does not teach a position sensor as claimed. However, Shibayama teaches use of position sensors (generally 403,601,602, abstract, claim 3) to detect a position of the placement part (hand) in order to allow greater control of movement. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hitachi as claimed to have as many position sensors as needed & located as needed in order to allow greater control as desired.

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP2001-267247A) in view of Hitachi (JP2012-099763A, hereafter called Hitachi2) and Kokusai (JP 08-017752A).
 	Re claim 9, Hitachi does not mention an air supply mechanism provided at a side wall of a housing of the preparation chamber and .

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP2001-267247A) in view of Hitachi (JP2012-099763A, hereafter called Hitachi2), Kokusai (JP 08-017752A) and Dainippon (JP 2000-007382A).
 	Re claim 10, Hitachi does not mention the opening/closing mechanism provided at a transfer port disposed at a front wall of the housing wherein the substrate retainer is loaded into the preparation . 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP2001-267247A) in view of Hitachi (JP2012-099763A, hereafter called Hitachi2) and Minami (JP2001237193).
 	Re claim 12, Hitachi teaches the substrate retainer comprises small retainers (generally 46,47,etc.,[0032,0058],figure 1,2,etc.) for accommodating the substrate (generally 6,6,48), and each of the small retainers comprises: a top plate provided; a bottom plate provided; and a column portion (see figures) connecting the top plate and the bottom plate, wherein a plurality of holding grooves (generally 49) for supporting the substrate are provided at the column portion in multi-stages (see figures). 
 	Re claim 13, Hitachi as already modified in claim 12 teaches each of the small retainers is stacked vertically by the projection being engaged with the hole.
 	Re claim 14, Hitachi an installation position of the column portion of each of the small retainers depends on a size of the substrate as the wafer supports are on the columns. As substrates come in various sizes, it would follow that the location of the columns would need to vary with the substrate size used to better support desired sized substrates with the desired support spacing. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hitachi as claimed in order to better support desired sized substrates with the desired support spacing.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimeno (US 6318944B1) teaches a similar device with the preparation chamber underneath the process chamber (generally 7) as claimed (figure 3).
Nogami (US 20080178119A1) teaches a similar device with the preparation chamber underneath the process chamber (generally 202) as claimed (figure 5).

Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive.
Applicant argued that the newly added limitations weren’t found in Hitachi and the other cited art wasn’t used for this feature and didn’t have the new features anyway, and so claim 1 and all the other claims were thus novel. However, newly added Hitachi2 as shown in the rejections above 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652